2/21 Pagelof2

FILED

2021 HAY 12 AM 9: 16

CLERK
May 6, 2021 JS BANKRUPTCY COUR
NSTRICT OF DELAWARF

 

United States Bankruptcy Court for the District of Delaware
Judge Laurie Selber Silverstein

824 North Market Street

6th Floor

Wilmington, DE 19801

Dear Judge Silverstein:

In the matter versus the Boy Scouts of America, we have had many clients come forward to tell their
story and share their painful experiences from their time involved as members.

Enclosed, please find a statement from our client who wanted to share their personal experience. In
order to protect their identity we have redacted their personal information. Although anonymous,
it was important for them to share their experiences with the Court as this very important case
continues to move forward.

We look forward and await the next steps as we continue to seek justice for our clients from the
events that took place during their time involved with the Boy Scouts of America.

Sincerely,

 
 

Case 20-10343-LSS Doc 3683 Filed 05/12/21 Page 2 of 2

 

From:

Sent: Thursday, January 28, 2021 7:43 PM
To: a

Subject: BSA

Brooke and Andrea it was good to hear from the both of you. | do look forward to helping in anyway that | can in the
future. Just keep me posted with what is going on the state of Indiana is in shock o ut scandal. They know
that troopfin Indianapolis is ground zero. The Boy Scouts of America keep letting loose in
Indianapolis. He was an elementary teacher in the 1960s at public school
intersection. He was president and on the board of directors of little league in (Me was the

manager (head coach) of the major dodgers boys age 10, 11, 12. | have the [ittle league books to prove this. in
the summer of 1968 he was a day camp counselor at the east side .M.C.A. He hurt me my friends and young
innocent boys at all of these listed locations [Ms the east side of Indianapolis. ie ived on ii
street in Fight in the middle of all of this nightmare. The Boy Scouts let him escape to the state of Illinois where
he hurt hundreds of little boys. So if the Boy Scout lawyers and the trial judge are doubting you tell them about a certain
8 year old boys life that was ruined by BBE He ruined many of my friends lives also. Sorry for the typos

my iPad is drenched in tears as | write this.

  
   
 
 

Sent from Yahoo Mail for iPad

 
